    Case 1:20-cv-00647-RJJ-RSK ECF No. 15, PageID.85 Filed 03/19/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION
                                             ______

CHRISTOPHER PAYTON MAY-SHAW,

                           Plaintiff,                           Case No. 1:20-cv-647

v.                                                              Honorable Robert J. Jonker

CITY OF GRAND RAPIDS et al.,

                           Defendants.
____________________________/

                                           ORDER FOR SERVICE

                  This is a prisoner civil rights action. The Court has conducted an initial review of

the complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A and 42 U.S.C. § 1997e(c), to determine

whether it is frivolous, malicious, fails to state a claim upon which relief can be granted or seeks

monetary relief against a defendant that is immune from such relief. Upon initial review, the Court

concludes that the complaint is not subject to dismissal for any of the reasons listed above.

Therefore:

                  IT IS ORDERED that, in accordance with Administrative Order No. 03-029, the

Clerk shall return to Plaintiff with a copy of this order one copy of the complaint (ECF No. 1) and

the amended complaint (ECF No. 4).

                  IT IS FURTHER ORDERED that, in accordance with W.D. Mich. LCivR 10.4

and Administrative Order 03-029,1 Plaintiff shall, immediately upon receipt of this order, request



1
 When service is to be made by the United States Marshal, as in this case, the Court’s local rules require litigants to
provide sufficient copies of their documents for service when the documents are filed. W.D. Mich. LCivR 10.4.
Under Administrative Order 03-029, Plaintiff was excused from providing additional copies of his complaint until the
Court determined that service was warranted.
 Case 1:20-cv-00647-RJJ-RSK ECF No. 15, PageID.86 Filed 03/19/21 Page 2 of 3




that the prison make four (4) copies of the complaint and exhibits for service upon Defendants

City of Grand Rapids, Jon Schafer, Chad Preston, and Jesse Lake. Plaintiff is responsible for the

cost of the copies.

               IT IS FURTHER ORDERED that within fourteen (14) days of this order, Plaintiff

shall file with the Court the requisite number of copies of the complaint and exhibits along with a

copy of this order OR an affidavit explaining why Plaintiff is unable to provide the requested

copies within the fourteen-day period.

               IT IS FURTHER ORDERED that Plaintiff’s failure to submit the requested

copies within the time provided by the Court or an affidavit explaining why Plaintiff is unable to

provide the requested copies may result in the dismissal of his action without prejudice by the

Court.

               IT IS FURTHER ORDERED that upon receipt of the copies required by this

order, the Clerk shall forward the complaint to the U.S. Marshals Service, which is authorized to

mail a request for waiver of service to City of Grand Rapids, Jon Schafer, Chad Preston, and Jesse

Lake in the manner prescribed by Fed. R. Civ. P. 4(d)(2). If waiver of service is unsuccessful,

summons shall issue and be forwarded to the U.S. Marshals Service for service under 28 U.S.C.

§ 1915(d).

               IT IS FURTHER ORDERED that the Defendants City of Grand Rapids, Jon

Schafer, Chad Preston, and Jesse Lake shall file an appearance of counsel (individual Defendants

may appear pro se if they do not have counsel) within 21 days of service or, in the case of a waiver

of service, 60 days after the waiver of service was sent. Until so ordered by the Court, no

Defendant is required to file an answer or motion in response to the complaint, and no default will

be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After a Defendant has filed an



                                                 2
 Case 1:20-cv-00647-RJJ-RSK ECF No. 15, PageID.87 Filed 03/19/21 Page 3 of 3




appearance, proceedings in this case will be governed by the Court’s Standard Case Management

Order in a Prisoner Civil Rights Case.



Dated:    March 19, 2021                          /s/ Ray Kent
                                                  Ray Kent
                                                  United States Magistrate Judge




                                             3
